Citation Nr: 1332183	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

2.  Entitlement to service connection for arthritis. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to October 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Honolulu, Hawaii RO.  In July 2011, the Board remanded these matters for additional development. 

In a January 2013 claim statement the Veteran raises several issues that have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for arthritis and for tinnitus on de novo review are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  An unappealed August 2006 rating decision denied the Veteran's claim of service connection for tinnitus, based on findings that such disability is related to his service.

2.  Evidence received since the August 2006 rating decision includes clinical history noting that the Veteran's tinnitus began in service; it relates to the unestablished fact necessary to substantiate the claim of service connection for tinnitus; and raises a reasonable possibility of substantiating such claim.






CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.12, 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter addressed; however, inasmuch as this decision reopens the claim, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.   

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Historically, an unappealed August 2006 rating decision reopened the Veteran's previously denied claim of service connection for tinnitus, but continued the denial, based essentially on a finding that such disability was not shown to be related to the Veteran's service.  He did not submit new and material evidence within a year following notice of the decision.  Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The evidence of record at the time of the August 2006 rating decision included the Veteran's STRs, his service personnel records (SPRs), and private treatment records.  

The Veteran's service treatment and personnel records show that his military occupational specialty (MOS) was engineer supply specialist and then special purpose equipment repair parts specialist.  In August and September 1969 he received treatment for an ear infection.  The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of tinnitus.  On May 1970 Medical Board examination, no complaint /report of tinnitus was noted.   

On October 2005 private treatment, the Veteran complained of tinnitus "on and off".  On later October 2005 private audiological treatment, the Veteran reported bilateral ear tinnitus and being hard of hearing; the diagnosis was sensorineural hearing loss (SNHL) with bilateral tinnitus.  On November 2005 private audiological treatment, the Veteran complained of persistent high pitch tinnitus in both ears; the diagnosis was bilateral high frequency SNHL with tinnitus. 

Evidence received since the August 2006 rating decision consists essentially of VA treatment records and a private treatment letter showing that the Veteran continued to complain of tinnitus.  

In a January 2009 letter, Dr. V.A.D. noted that the Veteran had a history of tinnitus.

On July 2009 VA treatment, the Veteran reported a history of chronic tinnitus in both ears; he stated that he recalled having the symptoms since his time in service.  Additional VA treatment records through 2011 show infrequent reports of tinnitus.

Because service connection for tinnitus was denied in August 2006 based on findings that such disability was not shown to be related to the Veteran's service, for evidence to be new and material in this matter, it would have to tend to show that the tinnitus is indeed related to his service.

The new evidence received since the August 2006 rating decision includes a VA July 2009 treatment record noting that the Veteran reported that he has had tinnitus since service.  He is competent to observe that he has (and has had) tinnitus, as such disability is eminently capable of lay observation by the person experiencing the ringing.  As one way of relating a disability to service is by showing it began therein and has persisted since, it pertains to the unestablished fact necessary to substantiate the claim.  Notably, for purposes of reopening it is presumed credible.  Therefore, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App., 110, 117-18 (2010), the additional evidence received is both new and material, and the claim of service connection for tinnitus may be reopened.

De novo review of the claim is discussed in the remand below.   


ORDER

The appeal to reopen a claim of service connection for tinnitus is granted.


REMAND

The Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2013).

Regarding tinnitus, in Hickson v. Shinseki, 23 Vet. App. 394 (2010), when the Board reopens a claim but the RO did not, the claim must be remanded for initial RO de novo consideration unless there is a waiver, or prejudice to the appellant would arise from not doing so.  Here, there has been no waiver of such procedural right, and the Board is unable to find that the Veteran would not be prejudiced.  Accordingly, a remand is mandated.  

The reopening of the claim triggers VA's duty to assist by arranging for an examination to secure a nexus opinion.  Also, on de novo review the Veteran's allegation of onset of tinnitus in service and persistence since requires a credibility assessment.

Regarding arthritis, in July 2011, the Board remanded this matter to afford the Veteran a VA examination and nexus opinion.  The examiner was to identify the Veteran's joints affected by arthritis and provide etiological opinions for each.  As guidance, the Board cited the Veteran's in-service complaints regarding the ankle, knee, and a general complaint regarding all joints and muscles; and his post-service medical findings regarding the hands, knees, spine, elbows, and ankles.

On August 2011 VA examination, the examiner addressed only the Veteran's knees, diagnosing moderately severe bilateral knee osteoarthritis.  No diagnoses or opinions were offered regarding the Veteran's hands, elbows, ankles, or spine, all of which have been noted to show arthritis in the treatment records.  Indeed, only the knees were examined.  In a September 2013 statement, the Veteran's representative argued that the August 2011 examination report did not satisfy the Board's remand instructions as it addressed only the knees and no other body parts shown to be diagnosed with arthritis.  The Board agrees.

The probative value of a medical opinion rests in part on the completeness of the record on which it was based, and also on the explanation of rationale for the opinion.  Because the August 2011 VA examiner, both on physical examination and in the opinions rendered, only addressed the Veteran's knees and not his hands, elbows, ankles, or spine, the examination is inadequate and a remand for further development is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs if it fails to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to submit (or identify for VA to secure) any additional evidence supporting his allegations that his tinnitus began in service and has persisted (off and on) since until becoming constant more recently.   The RO should assist the Veteran in securing any such evidence for the record, as indicated.

2.  The RO should then arrange for an audiological evaluation of the Veteran to determine the likely etiology of his tinnitus.  Based on review of the record and evaluation/interview of the Veteran (and after making any credibility assessments indicated), the consulting provider should offer an opinion as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's tinnitus is related to his service/events therein (including on the basis that it began in service and has persisted since).

The examiner must explain the rationale for all opinions.  

3.  The RO should also arrange for an orthopedic examination of the Veteran to determine the likely etiology of his arthritis, and in particular whether or not such disability was incurred in/caused by his active duty service.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file (and noting the multiple joint complaints both in service and in the postservice treatment records), the examiner should offer an opinion that responds to the following:  

(a)  Please identify each of the Veteran's joints affected by arthritis.

(b) As to each joint identified as affected by arthritis, please identify the most likely etiology for the arthritis.  Specifically, is it at least as likely as not (a 50 % or better probability) that the arthritis was incurred in/caused by the Veteran's active duty service?  The opinion should include comment on the significance of the various joint complaints and treatment noted in service.

The examiner must explain the rationale for all opinions.

4.  The RO should then review the record and readjudicate the claims (tinnitus de novo).  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


